Case 5:20-cv-00200-GKS-PRL Document 22 Filed 10/09/20 Page 1 of 3 PageID 123




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MICHAEL RAY EKES,

       Plaintiff,

v.                                                              Case No: 5:20-cv-200-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER
       Pending before the Court is Plaintiff’s Motion to Proceed In Forma Pauperis. (Doc. 20).

The Court has reviewed the motion and finds that Plaintiff is unable to pay the costs of this action

pursuant to 28 U.S.C. § 1915(a). Accordingly, upon due consideration, it is ORDERED AND

ADJUDGED that:

       (1)     Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 20) is hereby GRANTED.

Plaintiff shall be permitted to proceed in forma pauperis without the prepayment of fees or costs

or security therefor.

       (2)     Although the Court is authorizing Plaintiff to proceed in forma pauperis, a review

of the record reveals that Plaintiff has not submitted the summons and service copy of the

Complaint to the Clerk for issuance. Therefore, the Clerk is directed to SEND Plaintiff blank

copies of the summons and USM-285 forms. Plaintiff is directed to then INSERT the name and

address of the defendant to be served and RETURN the fully completed summons with a copy of

the Complaint and USM-285 from to the Clerk on or before October 23, 2020. Once these

documents have been provided to the Clerk, the Clerk is directed to DELIVER the summons and
Case 5:20-cv-00200-GKS-PRL Document 22 Filed 10/09/20 Page 2 of 3 PageID 124




Complaint to the United States Marshal for service as required by Rule 4(c)(3) of the Federal Rules

of Civil Procedure.

        (3)     Plaintiff is cautioned that despite proceeding pro se, he is required to comply with

this Court's Local Rules, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence.

Plaintiff     may   obtain   a   copy   of   the     Local   Rules   from   the   Court's   website

(http://www.flmd.uscourts.gov) or by visiting the Office of the Clerk of Court. Also, resources

and information related to proceeding in court without a lawyer, including a handbook entitled

Guide for Proceeding Without a Lawyer, can be located on the Court's website

(http://www.flmd.uscourts.gov/pro_se/default.htm). Plaintiff should also consult the Middle

District of Florida's Discovery Handbook for a general discussion of this District's discovery

practices (see http://www.flmd.uscourts.gov/forms/Civil/2015-Civil_Procedure_Handbook.pdf).

        Plaintiff should note that the Court's website (www.flmd.uscourts.gov) has a section

designed to assist litigants who are proceeding without the assistance of a lawyer. Plaintiff is

advised to consult it thoroughly to familiarize himself with the requirements of federal court

practice.

        (4)     Plaintiff’s motion for evidence (Doc. 14) and prior motion to proceed in forma

pauperis (Doc. 17) are denied as moot. Plaintiff’s motion for address change (Doc. 21) is also

moot, as the address provided in the motion has already been updated in the docket.

        IT IS SO ORDERED.

        DONE AND ORDERED in Ocala, Florida, on October 9, 2020.




                                                   -2-
Case 5:20-cv-00200-GKS-PRL Document 22 Filed 10/09/20 Page 3 of 3 PageID 125




Copies to Counsel of Record
Copies to unrepresented parties




                                    -3-
